                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE



 MEGAN LYNN MOHR GARCIA,                     )
                                             )
                        Plaintiff,           )
                                             )
        V.                                   )     C. A. No. 18-1123-MPT
                                             )
 CAROLYN W. COLVIN                           )
 Acting Commissioner of                      )
 Social Security,                            )
                                             )
                        Defendant.           )


                                        MEMORANDUM

 I.     INTRODUCTION

        This action arises from the denial of Plaintiff's claim for Social Security benefits .

. On July 31, 2013 and August 15, 2013 respectively, plaintiff filed applications for Social

 Security Disability Insurance Benefits ("D18") under Title II of the Social Security Act

 (the "Act") and Supplemental Security Income ("SSI") under Title XVI of the A_ct. 1

 Plaintiff alleges disability as of October 20, 2009, after several periods of leave through

 the Family Medical Leave Act ("FMLA") from her then-employer, Comcast Cable
                                                                I

 Communications ("Comcast"). 2 In her applications, she claimed several disabling.

 medical conditions, among them depression, anxiety, bipolar disorder, attention deficit

 hyperactivity disorder ("ADHD"), anger control/impulse issues, herniated discs,



                                                                                           fl!,.EQ
                                                                                            \
        1
             D.I. 15-5 at 234,236.
        2
            Id. at234; 0.1. 15-2 at44-46.                                            JUL 2 4 2019

                                                                                                 ·.·. i:. \~ bELAWARE
                                                                          U.S. DISTRICT COURT DISTRJcf().f   '\ •,
degenerative disc disease, Poland syndrome, arthritis, headaches, and blurry vision. 3

       Plaintiff's Title II application was initially denied on September 16, 2013; her Title

XVI application was denied on April 10, 2014. 4 Both applications were denied again

upon reconsideration on July 16, 2015. 5 On September 8, 2015, Plaintiff requested a

review of her applications before an Administrative Law Judge ("ALJ") and on April 13,

2017, a hearing occurred before ALJ C. Howard Prinsloo. 6 At the hearing, testimony

was given by Plaintiff and an impartial vocational expert, Ray 0. Burger (hereafter

referred to as "Burger"). 7 On June 12, 2017, ALJ Prinsloo issued a written decision

denying plaintiff's claims for a third time. 8

       Plaintiff sought review of the ALJ's decision by the Social Security Appeals

Council, but her request was denied on June 12, 2018. 9 Plaintiff then filed a timely

appeal with this court on July 31, 2018. 10 Presently before the court are the parties'

cross-motions for summary judgment. For the reasons that follow, it is recommended

that Defendant's motion be granted.

II.    BACKGROUND

       Plaintiff was born on November 23, 1997. 11 She has a high school education

and recent past work experience at Comcast, where she worked for over thirteen years



       3
          D.I. 15-4 at 140, 145.
       4
          Id.
       5
          Id. at 153.
       6
          Id. at 160-161; D.I. 15-2 at 39.
       7
          D.I. 15-2 at 39.
       8
          Id. at 23-34.
       9
          Id. at 1.
       10 D.I. 2.
       11
           D.I. 15-2 at 43.

                                                 2
in a variety of positions, including cashier and warehouse worker. 12 At the time of her

disability applications, plaintiff was thirty-one years old. 13 She is now thirty-nine years

old and has not worked full-time since 2009. 14 She presently lives in Wilmington,

Delaware with her husband and two teenage children. 15

       Plaintiff has a history of back, neck, and shoulder pain, in addition to anxiety and

depression. 16 In view of her concurrent applications for Title II and Title XVI benefits,

the ALJ's discussion focused primarily on medical evidence from the period beginning

October 20, 2009. 17 Evidence outside this period was considered for context only. 18

       While Plaintiff alleged a number of physical and mental impairments, the ALJ

found only the following four to be severe: degenerative disc disease, degenerative

joint disease, anxiety, and affective disorder. 19 Despite these impairments, the ALJ

determined that from October 20, 2009 to October 12, 2015, Plaintiff possessed the

residual functional capacity ("RFC") to perform light work with limitations. 20 The ALJ

then determined that from October 13, 2015 to the date of his decision, plaintiff retained

the RFC to perform sedentary work with limitations. 21 The bifurcated RFC accounts for

an alleged worsening of Plaintiff's condition as she awaited spinal surgery to address




       12
            Id. at 44.
       13
             0.1. 15-3 at 26.
       14
            0.1. 15-2 at 43, 45, 61.
       15
            0.1. 15-5 at 237.
       16
            0.1. 15-2 at 19, 21.
       17
            Id. at 12.
       1a   Id.
       19
            Id. at 15.
       20
            D. I. 15-2 at 17.
       21
            Id. at 24.

                                              3
her back issues. Surgery was planned for May 10, 2017, a month after the hearing. 22

       To be eligible for disability benefits, Plaintiff must not only demonstrate she is

disabled with the meaning of§§§ 216(1), 223(d), and 1614(a)(3)(A), but additionally,

that she meets the insured status requirements of§§ 216(1) and 223. 23 Plaintiff has met

the requirements for coverage under§§ 216(1) and 223, and her earnings records show

she has acquired sufficient quarters of coverage to remain insured through December

31, 2016. 24 The remaining issue, therefore, is whether Plaintiff is disabled under the

Act.

       A.       Evidence Presented

       Plaintiff allegedly suffers from both physical and mental health issues which she

asserts renders her disabled and unable to be or remain gainfully employed. Plaintiff

provided numerous medical records from her healthcare providers including treatments,

procedures, office visit notes, and medical opinions that date from February 2010

through February 2017. In review of the record the ALJ found Plaintiff possessed the

ability based on residual functional capacity (RFC) to perform sedentary level tasks and

employment. 25

                1. Physical Impairments

       From August 2009 to November 2009, Plaintiff was seen at First State

Orthopedics for pain in her left shoulder and wrist. 26 She stated that her left shoulder



       22
            Id. at 40.
       23
            Id. at 12.
       24
            D.I. 15-2 at 12.
       25
            Id. at 27-28.
       26
            D.I. 15-5 at 832-836.

                                             4
pain began in June 2009, but was gradually getting worse. 27 Physical examination

revealed some range-of-motion limitation in her neck and resulting pain in the scapula,

but no abnormalities of the wrist. 28 An initial assessment of cervical radiculopathy was

made. 29 An MRI of her left shoulder and cervical spine taken in October 2009 showed

mild subacromial bursitis and some tendinopathy of the supraspinatus tendon, although

there was no evidence of a rotator cuff tear or other pathology. 30 Plaintiff was

subsequently referred to Dr. Moran at the First State Spine Center for treatment. 31

       In February and March 2010, plaintiff received cervical epidural and facet joint

injections under the direction of Dr. Moran. 32 Plaintiff "tolerated the procedure[s] well

without any complications."33 In April 2011, Dr. Moran referred Plaintiff for a

consultation at Premier Orthopaedic & Sports Medicine Associates. 34 At that point in

time, Plaintiff was complaining of chronic right shoulder pain that worsened with

overhead movement. 35 She had previously received "extensive physiotherapy" and

cortisone injections to no avail. 36 After additional cortisone injections provided only

temporary relief, it was recommended that Plaintiff undergo an arthroscopy, which was

completed in July 2011. 37 Plaintiff recovered well from surgery and achieved full active



       27
            Id. at 832.
       2a   Id.
       2s   Id.
       30
            0.1. 15-5 at 836.
       31   Id.
       32
            0.1. 15-9 at 449,455.
       33   Id.
       34
            0.1. 15-11 at 527.
       35   Id.
       36   Id.
       37
            Id. at 525, 522.

                                              5
forward flexion and abduction to 120 degrees twelve days after the procedure. 38

       An MRI of Plaintiff's left shoulder in May 2011 revealed an impingement on the

musculotendinous junction of the supraspinatus muscle, capsular stripping with

displacement of the anterior labrum, a possible tear of the superior labrum, and a

complete tear in the supraspinatus tendon. 39 These issues were addressed in the July

2011 arthroscopy.

       An MRI of Plaintiff's left shoulder in March 2013 showed a tiny full thickness

rotator cuff tear. 40 There were no follow-up notes or recommendations.

       An MRI of Plaintiff's lumbar area in May 2013 revealed five ribless vertebrae with

a slight dextroscoliosis in the lower lumbar region. The report indicated there was

decreased disc space height at L4-5 and L5-S2. There was no evidence of listhesis.

Recommendations based on the findings were for additional injection procedures and

fusion surgery. 41

       In June and July 2013 42 Plaintiff received a lumbar epidoral steroid injection in

L4-5 in the lumbar region. She tolerated the procedures well and was recommended to

apply ice to the area for twenty minutes each time. She was instructed to follow-up with

an office visit. Plaintiff suffered no complications as a result of these procedures,

however she reported her symptoms were unchanged. Post-op notes reveal that

medication was "helping her remain somewhat functional."43


       38
            D.I. 15-11 at 522.
       39
            Id. at 520.
       40
            Id. at 521.
       41
            D.I. 15-12 at 597.
       42
            Id. at 565-66.
       43   Id.

                                             6
       On April and May 2015, Dr. Patel administered nerve root injections at L5 and S1

for pain management and function improvement. 44 He also administered Diagnostic

Lumbar medical branch blocks on L3, L4, L5, and S1 .45 Plaintiff was discharged each

time with instructions for after-procedure care. Plaintiff was also routinely prescribed

Morphine Sulfate ER and Percocet for pain management between visits. 46

       In June 2015, Dr. Patel administered Diagnostic Lumbar branch blocks on L3,

L4, L5, and S1 for pain management and function improvement. 47 She was discharged

with instructions for after-procedure care. Notes also state that Plaintiff was

recommended to schedule Physical Therapy, which she refused because she preferred

to do exercises at home. 48

       In June 2015, Dr. Pedro A. Saez from Delaware Disability Determination Service

completed a Pyschological Functional Capabilities Evaluation Form on Plaintiff. 49 The

evaluation indicated that Plaintiff had an estimated moderate degree of impairment for:

ability to relate to other people, restriction of daily activities, deterioration of personal

habits, constriction of interests, carrying out instructions under ordinary supervision,

sustained work performance and attendance in a normal work-setting, and coping with

pressures of ordinary work, noted as meeting quality and production norms. Plaintiff

had a mild impairment for understanding simple, primarily oral instructions, and

performing routine, repetitive tasks under ordinary supervision. Dr. Saez also opined


       44
            D.I. 15-14 at 675, 677.
       45
            Id. at 680.
       46
            Id. at 678.
       47
            Id. at 686.
       48
            Id. at 681.
       49
            D.I. 15-13 at 658-59.

                                               7
that Plaintiff was capable of managing money.

       Dr. Saez also completed a detailed Clinical Psychological Evaluation on

Plaintiff. 50 Areas explored included social/developmental history, medical history,

psychiatric history, daily activities, behavioral observations, and a mental status exam.

Dr. Saez diagnostic impressions were of Major Depressive Disorder, PTSD, ADHD,

Pain Disorder, Poland Syndrome, arthritis, disk herniations, back pain, lack of daily

structure, occupational problems, economic problems, and a GAF 51 score of 59. His

prognosis was fair to good. He stated Plaintiff should continue ongoing treatment for

depression and anxiety to improve functioning. He also indicated Plaintiff would likely

improve over a 6-12 month period, and would benefit from vocational rehabilitation to

address job-related skills deficits and attain assistance with employment. Dr. Saez's

report indicated that Plaintiff possessed moderately limited capacity for performing

various job functions including understanding, carrying out and remembering

instructions, responding appropriately to supervision, co-workers, and work pressures in

a work setting on a psychological basis due to pain, anxiety, ADHD, and depression.

       In July 2015, Dr. Josette Covington from Delaware Disability Determination

Service completed a report on Plaintiff. 52 Her report indicated that no medical records

were provided for review, so that the entire medical history, medications, family and



      50
          Id. at 660-663.         .
      51
          Global Assessment of Functioning (GAF) scores measure how much a
person's psychological symptoms impact their daily life. The scale ranges from 0 to 100
and is often used in VA assessments of the severity of a veteran's psychological
disorder. A score of 59 indicates moderate symptoms, or moderate difficulty in social,
occupational, or school functioning.
       52
          Id. at 666-673.

                                            8
social history contained therein came solely from Plaintiff. Dr. Covington's diagnoses

were 1) pain i11 the back and neck, not otherwise specified; 2) history of Poland

syndrome; and 3) bipolar disorder and anxiety. Dr. Covington opined that Plaintiff, in an

8-hour work day, with usual and customary breaks, is capable of medium-duty work

with no lifting, pushing, or pulling over fifty pounds. She further noted that Plaintiff be

limited to occasional walking, standing, and climbing, and was capable of using her

right hand for occasional lifting, pushing, pulling, and grasping.

       In July 2015, Dr. Patel administered trigger point injections and a right sacroiliac

injection. 53 In August 2015, he administered a left sacroillac injectioh. 54 Plaintiff

tolerated both procedures well and she was discharged with after-care instructions.

Plaintiff was prescribed Morphine Sulfate ER and Percocet for pain management.

Physical therapy was again recommended, however Plaintiff again declined since she

preferred exercising at home.

       In September 2015, a CT Scan of the Lumbar Spine Without Contrast was

performed. The report indicated scoliosis of the lumbar spine with convexity to the

right, with no loss in height of lumbar vertical bodies, and no significant disk protusions

identified at T12-L 1, L 1-L2, or L2-L3. 55 Final impressions revealed that there was a

grade 4 annular tear at L3-4, and grade 5 annular tears at L4-L5 and L5-S1 .56

       In October 2015, an MRI of the lumbar spine with and without contrast revealed

a new large central and left-sided L5-S1 disk herniation with associated epidural


       53
            0.1. 15-14 at 694.
       54
            Id. at 697.
       55
            0.1. 15-15 at 837.
       56   Id.

                                               9
hematoma/inflammatory tissue severely compressing the thecal sac and the left S1

root. 57 The findings were noted as consistent with Plaintiff's left radicular symptoms. 58

       Subsequently, in June 2016, Dr. Patel administered right lumbar branch blocks

on L3, L4, L5, and S1 for pain management and function improvement. 59 Plaintiff was

discharged with instructions forafter-procedure care. Dr. Patel noted that Plaintiff's -

overall condition was worsening.

       Dr. Patel completed a Physical Residual Functional Capacity Questionnaire on

Plaintiff in November 2016. He opined Plaintiff's symptoms would frequently interfere

with her ability to focus and concentrate to perform tasks and that she was capable of

handling low-stress jobs. Further, Plaintiff could sit for 4.5 hours or stand for 1.5 hours

every six hours with normal breaks. Dr. Patel noted that Plaintiff needed surgery and

thereafter could return to full time work. The November 2016 opinion also shows

marked improvement compared to Dr. Patel's November 2015 report. 60

       In January 2017, Plaintiff began physical therapy with therapist Erwin

Buenasteda. In his initial assessment on 1/24/2017, he opined that Plaintiff's rehab

potential and prognosis as good. 61 The initial plan was for Plaintiff to have three visits

per week for four weeks for a total of twelve visits. Plaintiff attended only one visit on

1/26/2017. 62 After these two visits, Buenasteda completed a Physical Abilities

Assessment on 2/6/2017 which opined that Plaintiff could sit, walk, or drive


       57
            Id. at 830.
       5a   Id.
       59
            D.l.15-14at769.
       60
            D.I. 15-15 at 839-842, 843-46.
       61
            D.I. 15-15 at 848.
       62
            Id. at 851.

                                             10
occasionally, and stand occasionally/frequently. 63 Further, he concluded that repeated

arm motions, repetitive use of wrists/hands, reaching up above the shoulder level, and

foot controls were all tasks that Plaintiff could perform frequently, but noted the number

of hours she could work each day as zero. 64

       Dr. Candice Paul completed a medical opinion on Plaintiffs ability to perform

work-related physical activities in February 2017. 65 On nearly every form, Dr. Paul

advised that she had only evaluated Plaintiff one time, and deferred recommendations

on treatment and restrictions to Plaintiffs previous provider[s]. 66

       Also, in February 2017, Dr. Alexia Moutsatsos completed a medical opinion

regarding the Plaintiffs ability to perform work-related physical activities in. 67 Dr.

Moutsatsos found Plaintiff unable to balance, stoop, kneel, climb, or crouch, and was

restricted to lifting 5 pounds and sitting a total of four hours, but no longer than 1-2

hours without a break, and walking less than 100 feet. 68 Dr. Moutsatsos opined that

Plaintiff was unable to perform sedentary or light work. 69

                2. Mental Health Impairments

       Plaintiff has been under the care of Dr. Manisha Wadhwa for mental health

concerns since September 2012. Dr. Wadhwa initially diagnosed Plaintiff with Bipolar

Disorder NOS, Panic Disorder with Agoraphobia, and Post-Traumatic Stress Disorder. 70


       63
            Id. at 854.
       64   Id.
       65
            Id. at 860-61.
       66   Id.
       67
            Id. at 862-63.
       68   Id.
       69   Id.
       70
            D.I. 15-11 at 536.

                                              11
She later diagnosed Attention-Deficit/Hyperactivity Disorder, inattentive type. 71 Plaintiff

was prescribed a myriad of medications for her diagnoses including aripiprazole,

buspirone, escitalopram, lisdexamfetamine, 72 abilify, clonazepam, 73 strattera, concerta,

buspar; 74 adderall, trazodone, sertraline; 75 vilazodone, 76 effexor, prozac, 77 and

fetzima. 78 Dr. Wadhwa observed that Plaintiff was well-oriented in all spheres, alert,

neatly or appropriately dressed, well-groomed, with recent and remote memory

unimpaired, cooperative, interested, and demonstrated good judgement. 79 Regarding

Plaintiff's attention span,· Dr. Wadhwa noted "an ability to attend and maintain focus" 80

to "poor attention span" 81 to "poor attention span in the evenings."82

       8.       Hearing Testimony

                1.     Plaintiff's Testimony

       At the administrative hearing on April 13, 2017 Plaintiff testified about her

background, work history, and alleged disability. 83 She is thirty-nine years old and lives

with her husband and two children in Wilmington, Delaware. 84 Plaintiff's husband




       71
            D. I. 15-12 at 61 0.
       72
            D.I. 15-11 at 534.
       73
            Id. at 536.
       74
            Id. at 541.
       75
            D.I. 15-13 at 622-23.
       76
            Id. at 638.
       77
            Id. at 646.
       78
            Id. at 651.
       79
            D.I. 15-11 at 536-543.
       80
            Id. at 536-39.
       81
            Id. at 540-41 .
       82
            Id. at 542.
       83
            D.I. 15-2 at43-68.
       84
            Id. at 43-44.

                                               12
operates his own auto transport business. 85 Plaintiff has a high school education. 86

She last worked full time in 2009 for Comcast, both in the call center and the

warehouse. 87 Plaintiff's job responsibilities included cashiering, managing inventory,

answering phones, and lifting boxes up to roughly thirty pounds when distributing

equipment. 88 She attempted to work for her husband's business from home by

scheduling jobs and invoicing, but was unable to continue. 89 Plaintiff testified that she

could not concentrate, stating that she "just messed everything up." 90 Plaintiff has not

sought work because of back problems, anxiety, and depression. 91

       Plaintiff described her pain is severe across her back, radiating into her left

buttock, down to her feet. 92 This pain caused weakness in her legs, with difficulty

walking, standing, sitting, and lifting. 93 Plaintiff also testified that she experiences

problems with her left shoulder "but right now my focus is my back." 94

       Plaintiff has a history mental health issues· of anxiety, depression, ADHD, OCD,

and PTSD, for which she receives treatment for from Dr. Wadhwa of Harmonious

Minds. 95 She claims problems with leaving her house and frequently needs to be driven

to places. Her parents and son help with grocery shopping. 96 Her children assist with


       85
          Id.   at 44.
       86
          Id.   at 43.
       87
          Id.   at 44-46.
       aa Id.
       69
          Id.   at 61.
       90 Id.
       91
          Id.   at 46.
       92
          Id.   at 46-48.
       93
          Id.   at 47.
       94
          Id.   at 49.
       95
          Id.   at 49-50.
       96
          Id.   at 51.

                                               13
chores around the house, including laundry, cooking, and cleaning. 97 Plaintiff claimed

that she does not leave her home often due to either back pain or anxiety. 98 She

spends most of her day either in bed or on the couch. 99

               2.      Vocational Expert's Testimony

       Testimony was provided at the hearing by vocational expert Ray 0. Burger. 100

Burger classified Plaintiff's past work history as a customer service worker as sedentary

work, as a cashier as light work, and as a warehouse worker as medium work. 101 He

also addressed the hypothetical situations posed by the ALJ. 102

       The ALJ asked if an individual of Plaintiff's age, education, and same past work

experience, who retains an RFC (residual functioning capacity) for light work, but limited

to occasional climbing ramps or stairs, balancing, stooping, kneeling, crouching, or

crawling, could perform any past work. 103 Burger testified that past work as a cashier

and in customer service could be performed. The ALJ then added the limitation that

the individual could not climb ladders, ropes, or scaffolds. 104 Burger testified that the

positions he mentioned as a cashier or in customer service would not be affected. 105

The ALJ further added the restriction of occasional overhead reaching. 106 Burger

confirmed that this limitation would not affect work positions of the individual in the


       97
           Id. at 58.
       98
           Id. at 57.
       99 Id.
       100
            Id. at 68.
       101
            Id. at 69.
       102
            Id. at 69-71.
       103 Id.
       104
            Id. at 69.
       105
            Id. at 70.
       10s Id.


                                             14
hypothetical. 107

       Thereafter ALJ modified hypothetical, where the individual was limited to only

simple, routine and repetitive tasks with only brief and superficial interaction with the

public and coworkers. 108 Burger testified that with this limitation, such an individual

could not perform any past work. 109 However, when asked to identify any other jobs in

the national economy that the individual in the hypothetical could perform, Burger

stated other positions included those consistent with an inspector, a mail clerk, and a

general office helper, and such jobs were considered light work. 110

       The ALJ's final question added the restrictions of lifting a maximum of ten

pounds, and standing and walking for only a total -of four hours out of an eight hour

workday and whether these limitations would reduce position to a sedentary level. 111

Burger confirmed that they would and provided example sedentary jobs as an

addressing derk, a document clerk, and a small parts assembler. 112 Burger concluded

that his testimony was consistent with the Dictionary of Occupational Titles. 113

               3.       The ALJ's Findings

       Based on the record evidence and testimony presented, the ALJ determined

Plaintiff was not disabled and, thus, ineligible for either 018 or SSl. 114 The ALJ's

findings are summarized as follows:


       10? Id.
       10a Id.
       10s Id.

       110 Id.

       111 Id.
       112 Id.
       113 Id.
       114
           Id. at 28.

                                             15
      1. Plaintiff meets the insured status requirements of the Act
through December 31, 2016.

      2. Plaintiff has not engaged in substantial gainful activity since
October 20, 2009, the alleged onset date (20 CFR 404.1571 et seq., and
416.971 et seq.).

      3. Plaintiff has the following severe impairments: degenerative disc
disease, degenerative joint disease, anxiety, and affective disorder (20
CFR 404.1520(c)and 416.920(c).

        4. Plaintiff does not have an impairment or combination of
impairments that meets or medically equals the severity of one of the
listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and 416.926).

       5. From October 20, 2009, the alleged onset date, to October 12,
2015, Plaintiff had the RFC to perform light work as defined in 20 CFR
404.1567(b) and 416.967(b) except she could occasionally climb
ramps/stairs; never climb ladders, ropes, and scaffolds and occasionally
balance, stoop, kheel, crouch, and crawl. She was limited to simple,
routine, repetitive tasks with only brief/superficial interaction with the
public and coworkers.

       6. Beginning October 13, 2015, Plaintiff had the RFC to lift and
carry up to 10 pounds, stand and walk for 4 hours in an eight-hour day,
occasionally climb ramps/stairs, never climb ladders, ropes, and scaffolds,
occasionally balance, stoop, kneel, crouch, and crawl. She was limited
simple, routine, repetitive tasks with only brief/superficial interaction with
the public and coworkers.

      7. Plaintiff is unable to perform any past relevant work (20 CFR
404.1565 and 416.965).

        8. Plaintiff was born on November 23, 1977 and was 31 years old,
which is defined as a younger individual age 18-44, on the alleged
disability onset date (20 CFR 404.1563 and 416.963).

     9. Plaintiff has at least a high school education and is able to
communicate in English (20 CFR 404.1564 and 416.964).

       10. Transferability of job skills is not material to the determination
of disability because using the Medical-Vocational Rules as a framework
supports a finding that plaintiff is "not disabled," whether or not plaintiff
has transferable job skills (See SSR 82-41 and 20 CFR Part 404, Subpart

                                      16
       P, Appendix 2).

              11. Considering Plaintiff's age, education, work experience, and
       residual functional capacity, there are jobs that exist in significant
       numbers in the national economy that plaintiff can perform (20 CFR
       404.1569, 404.1569(a), 416.969, and 404.1569(a)).

             12. Plaintiff has not been under a disability, as defined since
       October 20, 2009, through the date of decision (20 CFR 404.1520(9) and
       416.920(9)).

       Conclusively, the ALJ determined "based on the application for a period of

disability and disability benefits filed on July 31, 2013," Plaintiff was not disabled under

§§§ 216(1), 223(d), or 614(a)(3)(A) of the Act. 115

Ill.   STANDARD OF REVIEW

       A.     Motion for Summary Judgment

       In determining the appropriateness of summary judgment, the court must "review

the record as a whole, 'draw[ing] all reasonable inferences in favor of the nonmoving

party[,]' but [refraining from] weighing the evidence or making credibility

determinations." 116 If there is no genuine issue as to any material fact and the movant

is entitled to judgment as a matter of law, summary judgment is appropriate. 117

       This standard does not change merely because there are cross-motions for

summary judgment. 118 Cross-motions for summary judgment

       are no more than a claim by each side that it alone is entitled to summary
       judgment, and the making of such inherently contradictory claims does not
       constitute an agreement that if one is rejected the other is necessarily


       115
           Id. at 28.
       116
           Reeves v. Sanderson Plumbing, Prods., Inc., 530 U.S. 133, 150 (2000).
       117
           Hi/Iv. City of Scranton, 411 F.3d 118,125 (3d Cir. 2005) (quoting FED. R. CIV.
            P. 56(c)).
       118
           Appelmans v. City-of Philadelphia, 826 F.2d 214,216 (3d Cir. 1987).

                                              17
      justified or that the losing party waives judicial consideration and
      determination whether genuine issues of material fact exist. 119

"The filing of cross-motions for summary judgment does not require the court to grant

summary judgment for either party." 120

       8.    Court's Review of ALJ's Findings

      Section 405(g) sets forth the standard of review of the ALJ's decision by the

district court. The court may reverse the Commissioner's final determination only if the

ALJ did not apply the proper legal standards, or the record did not include substantial

evidence to support the ALJ's decision. The Commissioner's factual decisions are

upheld if supported by substantial evidence. 121 Substantial evidence means less than a

preponderance of the evidence, but more than a mere scintilla of evidence. 122 As the .

United States Supreme Court has found, substantial evidence "does not mean a large

or significant amount of evidence, but rather such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion." 123

      In determining whether substantial evidence supports the Commissioner's

findings, the court may not undertake a de novo review of the Commissioner's decision

and may not re-weigh the evidence of record. 124 The court's review is limited to the

evidence that was actually presented to the ALJ. 125 The Third Circuit has explained that



      119
          Rains v. Cascade Indus., Inc., 402 F.2d 241, 245 (3d Cir. 1968).
      12
        °Krupa v. New Castle County, 732 F. Supp. 497, 505 (D. Del. 1990).
      121
          42 U.S.C. §§ 405(g), 1383(c)(3); see also Monsour Medical Center v.
          Heck/em, 806 F .2d 1185, 1190 (3d Cir. 1986).
      122
          Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005).
      123
          Pierce v. Underwood, 487 U.S. 552, 565 (1988).
      124
          Monsour, 806 F .2d at 1190.
      125
          Matthews v. Apfel, 239 F.3d 589, 593-95 (3d Cir. 2001)

                                            18
a: "single piece of evidence will not satisfy the substantiality test if the [Commissioner]

ignores, or fails to resolve, a conflict created by countervailing evidence. Nor is

evidence substantial if it is overwhelmed by other evidence, particularly certain types of

evidence (e.g., evidence offered by treating physicians) or if it really constitutes not

evidence but mere conclusion." 126 Thus, the inquiry is not whether the court would have

made the same determination, but rather, whether the Commissioner's conclusion was

reasonable. 127 Even if the court would have decided the case differently, it must defer

to the ALJ and affirm the Commissioner's decision so long as that decision is supported

by substantial evidence. 128

       In an action in which review of an administrative determination is sought, the

agency's decision cannot be affirmed on a ground other than that actually relied upon

by the agency in making its decision. 129 In Securities & Exchange Commission v.

Chenery Corp., 130 the Supreme Court found that a "reviewing court, in dealing with a

determination or judgment which an administrative agency alone is authorized to make,

must judge the propriety of such action solely by the grounds invoked by the agency. If

those grounds are inadequate or improper, the court is powerless to affirm the

administrative action by substituting what it considers to be a more adequate or proper

basis." 131 The Third Circuit has recognized the applicability of this finding in the Social




       126
           Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983).
       127
           Brown v. Bowen, 845 F.2d 1211, 1213 (3d Cir. 1988).
       128
           Monsour, 806 F .2d at 1190-91.
       129
           Hansford v. Astrue, 805 F. Supp. 2d 140, 144-45 (W.D. Pa. 2011).
       130
           Sec. & Exch. Comm'n v. Chenery Corp., 332 U.S. 194, 196 (1947).
       131 Id.


                                             19
Security disability context. 132 Thus, this court's review is limited to the four corners of

the ALJ's decision. 133

       C.     ALJ's Disability Determination Standard

       The Supplemental Social Security Income (SSI) program was enacted in 1972 to

assist "individuals who have attained the age of 65 or are blind or disabled" by setting a

minimum income level for qualified individuals. 134 In order to establish SSI eligibility, a

claimant bears the burden of proving that she is unable to "engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last

for a continuous period of or not less tharJ twelve months." 135 Moreover, "the physical or

mental impairment or impairments must be of such severity that the claimant is not only

unable to do his previous work but cannot, considering his age, education, and work

experience, engage in any other kind of substantial gainful work which exists in

significant numbers in the national economy." 136 Furthermore, a "physical or mental

impairment" is an impairment that results from anatomical, physiological, or

psychological abnormalities which are evidenced by medically acceptable clinical arid

laboratory diagnostic techniques. 137




       132
           Fargnoli v. Massanari, 247 F.3d 34, 44, n.7 (3d Cir. 2001).
       133
           Cefalu v. Barnhart, 387 F.Supp.2d 486, 491 (W.D. Pa. 2005).
       134
           See Sullivan v. Zebley, 493 U.S. 521, 524 (1990) (citing 42 U.S.C. § 1381
           (1982 ed.)).
       135
           42 U.S.C. § 423(d)(1)(A).
       136
           42 U.S.C. § 423(d)(2)(A).
       137
           42 U.S.C. § 423(d)(3).

                                              20
                1.     Five-Step Test

       The Social Security Administration uses a five-step sequential claim evaluation

process to determine whether an individual is disabled. 138

              In step one, the Commissioner must determine whether the
       claimant is currently engaging in substantial gainful activity.· If a claimant
       is found to be engaged in substantial activity, the disability claim will be
       denied.
              In step two, the Commissioner must determine whether the
       claimant is suffering from a severe impairment. If the claimant fails to
       show that her impairments are 'severe', she is ineligible for disability benefits.
       In step three, the Commissioner compares the medical evidence of the
       claimant's impairment to a list of impairments presumed severe enough to
       preclude any gainful work. If a claimant does not suffer from a listed
       impairment or its equivalent, the analysis proceeds to steps four and five.
       Step four requires the ALJ to consider whether the claimant retains the
       residual functional capacity to perform her past relevant work. The
       claimant bears the burden of demonstrating an inability to return to her
       past relevant work. If the claimant is unable to resume her former
       occupation, the evaluation moves to the final step.
              At this stage, the burden of production shifts to the Commissioner,
       who must demonstrate the claimant is capable of performing other
       available work in order to deny a claim of disability. The ALJ must show
       there are other jobs existing in significant numbers in the national
       economy which the claimant can perform, consistent with her medical
       impairments, age, education, past work experience, and residual
       functional capacity. The ALJ must analyze the cumulative effect of all the
       claimant's impairments in determining whether she is capable of
       performing work and is not disabled. The ALJ will often seek the
       assistance of a vocational expert at this fifth step. 139


       If the ALJ determines that a claimant is disabled at any step in the sequence, the

analysis stops. 140



       138
             See 20 C.F.R. §416.920(a); see also Plummerv. Apfel, 186 F.3d 422 (3d Cir.
             1999).
       139
             Plummer, 186 F.3d at 427.
       140
             See 20 C.F.R § 404.1520(a)

                                             21
               2.     Weight Afforded Treating Physicians

       "A cardinal principle guiding disability eligibility determinations is that the ALJ

accord treating physicians' reports great weight." 141 Yet such reports are only given

controlling weight where a treating source's opinion on the nature and severity of a

claimant's impairment is well supported by medically acceptable clinical and laboratory

diagnostic techniques, and is not inconsistent with the other substantial evidence in the

record. 142 After considering all the evidence, the ALJ "may afford a treating physician's

opinion more or less weight,ll provided he "give some reason for discounting the

evidence [he] rejects." 143

       However, a statement by a treating source that a claimant is "disabled" is not a

medical opinion; rather, it is an opinion on an issue reserved to the ALJ because it is a

finding that is dispositive of the case. 144 Therefore, only the ALJ can make a disability

determination.

               3.     Evaluation of Subjective Accounts of Pain 145

       Statements about the symptoms 146 alone never establish the existence of any

impairment or disability. The Social Security Administration uses a two-step process to



       141
           Morales v. Apfel, 225 F.3d 310,317 (3d Cir. 2000)
       142
           Fargnoli, 247 F.3d at 43.
       143
           Plummer, 186 F.3d 422 at 429; see also Burnett v. Comm'r of Soc. Sec.
           Admin, 220 F.3d 112 (3d Cir. 2000).
       144
           See 20 C.F.R. § 416.927 (e)(1).
       145
           See 20 C.F.R §§ 416.928-29. See also SSR 96-7p.
       146
           A symptom is an individual's own description of physical or mental
           impairments such as pain, fatigue, shortness of breath and other complaints.
           See SSR 96-7p.

                                              22
evaluate existence and severity of symptoms.

                        a.     Step One, Existence of Pain

        First, the ALJ must find a medically determinable impairment - proven with

medically acceptable clinical and laboratory diagnostic data - that could reasonably be

expected to produce the claimant's symptoms. Otherwise, the ALJ cannot find the

applicant disabled, no matter how genuine the symptoms appear to be.

       This step does not consider the intensity, persistence and limiting effects of the

symptoms on the claimant: it only verifies whether a medical condition exists that could

objectively cause the existence of the symptom.

       Analysis stops at this step where the objectively determinable impairment meets

or medically equals one listed in 20 CFR Part 404, Subpart P, Appendix 1, because the

claimant is considered disabled per se.

                        b.     Step Two, Severity of Pain

       At step two, the ALJ must determine the extent to which the symptoms limit the

claimant's ability to do basic work activities. Therefore, he must determine the

applicant's credibility. 147

       At this step, the ALJ must consider the entire record, including medical signs,

laboratory findings, the claimant's statements about symptoms, any other information

provided by treating or examining physicians, psychiatrists and psychologists, and any



        147
              Credibility is the extent to which the statements can be believed and accepted
              as true.

                                               23
other relevant evidence in the record, such as the claimant's account of how the

symptoms affect his activities of daily living and ability to work. 148

       Where more information is needed to assess a claimant's credibility, the ALJ

must make every reasonable effort to obtain available information that would shed light

on that issue. Therefore, the ALJ must consider the following factors relevant to

symptoms, only when such additional information is needed:

       (i) The applicant's account of daily activities;

       (ii) The location, duration, frequency, and intensity of pain or other symptoms;

       (iii) Precipitating and aggravating factors;

       (iv) The type, dosage, effectiveness, and side effects of any medication the

       applicant takes or has taken to alleviate pain or other symptoms;

       (v) Treatment, other than medication, the applicant receives or has received for

       relief of pain or other symptoms;

       (vi) Any measures the applicant uses or has used to relieve pain or other

       symptoms (e.g., lying flat, standing for 15 to 20 minutes every hour, sleeping on

       a board, etc.); and

       (vii) Other factors concerning functional limitations and restrictions due to pain or

       other symptoms. 149




       148
             See 20 C.F.R. § 404.1529.
       149
             See 20 C.F.R. § 404.1529

                                               24
                4.    Factors in Evaluating Credibility150

       A claimant's statements and reports from medical sources and other persons

with regard to the seven factors noted above, along with any other relevant information

in the record, provide the ALJ with an overview of the subjective complaints, and are

elements to the determination of credibility.

       Consistency with the record, particularly medical findings, supports a claimant's

credibility. Since the effects of symptoms can often be clinically observed, when

present, they tend to lend credibility to a claimant's allegations. Therefore, the

adjudicator should review and consider any available objective medical evidence

concerning the intensity and persistence of pain or other symptoms in evaluating the

claimant's statements.

       Persistent attempts to obtain pain relief, increasing medications, trials of different

types of treatment, referrals to specialists, or changing treatment sources may indicate

that the symptoms are a source of distress and generally support a claimant's

allegations. An applicant's claims, however, may be less credible if the level or

frequency of treatment is inconsistent with the level of complaints, or if the medical

reports or records show noncompliance with prescribed treatment.

       Findings of fact by state agency medical and psychological consultants and other

physicians and psychologists regarding the existence and severity of impairments and

symptoms, and opinions of non-examining physicians and psychologist are also part of




       150
             See SSR 96-?p.

                                             25
the analysis. Such opinions are not given controlling weight. However, the ALJ,

although not bound by such findings, may not ignore them and must explain the weight

afforded those opinions in his decision.

       Credibility is one element in determining disability. The ALJ must apply his

finding on credibility in step two of the five-step disability determination process, and

may use it at each subsequent step.

       The decision must clearly explain, that is, provide sufficiently specific reasons

based on the record, to the claimant and any subsequent reviewers, regarding the

weight afforded to the claimant's statements and the reasons therefore.

       The law recognizes that the claimant's work history should be considered when

evaluating the credibility of her testimony or statements. 151 A claimant's testimony is

accorded substantial credibility when he has a long work history, if it is unlikely that,

absent pain, he would have ended employment. 152

              5.     Medical Expert Testimony

       The onset date of disability is determined from the medical records and reports

and other similar evidence, which requires the ALJ to apply informed judgment. 153 At

the hearing, the ALJ should call on the services of a medical advisor when onset must


       151
            See 20 C.F.R. § 404.1529(a)(3)
       152
            See Podedworny v. Harris, 745 F.2d 210,217 (3d Cir. 1984) citing Taybron v.
           Harris, 667 F.2d 412,415 n.6 (3d Cir. 1981). In Podedworny, the claimant
           worked for thirty-two years as a crane operator for one company. He had a
           ninth grade education and left his employment after the company physicians
           determined that his symptoms of dizziness and blurred vision prevented him
           from safely performing his job.
       153
            See SSR 83-20.

                                             26
be inferred. 154


IV.    DISCUSSION

       A.          Parties' Contentions

       In her appeal, Plaintiff argues (1) the opinions of ALL treating physicians

establish greater limitations than found in the ALJ's RFC, and (2) the ALJ accepted but

then excluded limitations from the opinions of the Agency's medical consultants and

psychological consultative examiner without explanation. 155 Plaintiff contends that the

ALJ's RFC does not describe with specificity all of the practical effects of all of her

demonstrated impairments, and as such, the vocational testimony based upon the

inaccurate RFC cannot, as a matter of law, be substantial evidence supporting the

ALJ's denial of benefits. 156

       Alternatively, Defendant maintains that the ALJ thoroughly evaluated the

objective medical and opinion evidence, and that there was substantial evidence to

support his determination that Plaintiff retained the ability to perform a limited range of

work. 157 Defendant further contends that Plaintiff's anxiety and affective disorders were

ameliorated with medication, and she had largely normal mental status examinations. 158




       154   Id.
       155
             0.1.18 at 2.
       156
             Id. at 6.
       157
             0.1.20 at 2.
       158
             Id. at 7.

                                             27
       B.     Disability Analysis

       Title II of the Social Security Act, 42 U.S.C. § 423(a)(l)(D), "provides for the

payment of insurance benefits" to those who contributed to the program and suffer from

a physical or mental disability. 159 In order to qualify for disability insurance benefits, a

claimant must establish she was disabled prior to the date she was last insured. 157 A

"disability" is defined as the inability to do any substantial gainful activity because of any

medically determinable physical or mental impairment, which either could result in

death or has lasted or can be expected to last for a continuous period of at least 12

months. 158


       To be disabled, the severity of the impairment must prevent return to previous work,

and considering age, education, and work experience, restrict"anyotherkind of substantial

gainful work which exists in the national economy." 159


       As noted previously, in determining whether a person is disabled, the·

Commissioner is required to perform a five-step sequential analysis 160 . If a finding of

disability or non-disability can be made at any point in the sequential process, the

Commissioner does not review the claim further. 161




       159
           Bowen, 482 U.S. at 140.
       157
           20 C.F.R. § 404.131.
       158
           42 U.S.C. §§ 423(d)(l)(A), 1382(c)(a)(3).
       159
           42 U.S.C. § 423(d)(2)(A); Barnhart v. Thomas, 540 U.S. 20, 21-22 (2003).
       160
           20 C.F.R. § 404.1520; see also Plummerv. Apfel, 186 F.3d 422, 427-28 (3d
Cir. 1999).
       161
           20 C.F.R. § 404.1520(a)(4).

                                              28
       When a claimant's impairment or its equivalent matches an impairment in the

listing, the claimant is presumed disabled. 162 If a claimant's impairments, either

singularly or in combination, fail to meet or medically equal any listing, the analysis

continues. 163 In the analysis through the five steps, the Commissioner determines

whether the claimant retains the RFC to perform her past relevant work. 164 A claimant's

RFC is "that which an individual is still able to do despite the limitations caused by [her]

impairment(s)." 165


       If the claimant is unable to return to her past relevant work, the Commissioner

then determines whether the claimant's impairments preclude adjusting to any other

available work. 166 At this final step, the burden is on the Commissioner to show the

claimant is capable of performing other available work existing in significant national

numbers and consistent with the claimant's medical impairments, age, education, past

work experience, and RFC before denying disability benefits. 167 In making this

determination, the ALJ must analyze the cumulative effect of all the claimant's

impairments, often through the assistance of a vocational expert.


               1.     Weight Accorded to Opinion Evidence

       In weighing medical opinion evidence, the ALJ considers the entire evidentiary

record as whole. If a treating source's medical opinion is well-supported by "medically

       162
          20 C.F.R. § 404.1520(a)(4)(iii).
       163
          20 C.F.R. § 404.1520(e).
      164
          20 C.F.R. § 404.1520(a)(4)(iv); see also Plummer, 186 F.3d at 428.
      165
          Fargnoli, 247 F.3d at 40.
      166
          20 C.F.R. § 404.1520(9) (mandatory finding of non-disability when claimant
can adjust to other work); see also Plummer, 186 F.3d at 428.
      161 Id.


                                             29
acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the

other substantial evidence" in the record, it will be given controlling weight. 168 If not

given controlling weight, the ALJ must explain his reasons for the weight given to the

medical opinion evidence. 169 Plaintiff in this case argues the opinions of her treating

physicians establish greater limitations than set forth in the RFC, and the ALJ's

evaluation of the opinion evidence is insufficient as a matter of law. The court finds

proper weight was accorded to all medical opinions, and there is substantial evidence

that supports this decision.

                      a.       Treating Physicians

       The ALJ considered the assessments provided by: Dr. Moran, Physiatrist

(Surgeon); Dr. Moutsatsos, Primary Care Physician; Dr. Patel, Anesthesiology and Pain

Management; Edwin Buenaseda, Physical Therapist, and Dr. Bose, Neurosurgery. 170

                                     I. Dr. Moran, Physiatrist (Surgeon)

       The ALJ accorded Dr. Moran's opinion no weight when he opined that Plaintiff

could not return to work between January 201 O and April 2010, and between August

201 Oto December 2010. 171 The issue of whether a claimant is disabled and unable to

work is a determination reserved to the Commissioner. 172 Dr. Moran's opinions were

based on Plaintiff not returning to her then-current job, which was classified as a

medium job. 173 The ALJ determined that Plaintiff had the RFC to perform sedentary


       169
           See supra Part Ill (C)(2).
       170
           D.I. 15-2 at 15-28.
       171
           D.I. 16-13 at 869,870,872,876,877,879,882.
       172
           20 C.F.R. 416.927(d)(1).
       113 Id.


                                              30
work, which was not addressed in Dr. Moran's opinion·. Further, Dr. Moran agreed

Plaintiff should pursue different employment, stating it would be "prudent." 174 The court

notes that Dr. Moran's office visit record from 5/24/13 provides that Plaintiff' symptoms

started with a motor vehicle accident in 2001, and a few weeks later bilateral low back

pain radiating into her left buttock and left foot numbness developed. 175 However,

during the hearing, Plaintiff testified that "the only ... injury I ever had was a car

accident when I was a teenager, but ... I didn't start having problems with my back

until my twenties." 176 This testimony is inconsistent with Dr. Moran's medical records.

The court finds that the ALJ properly considered and gave Dr. Moran's medical opinion

the correct weight in rendering his decision.

                              ii. Dr. Moutsatsos, Primary Care Physician

       The ALJ afforded Dr. Moutsatsos' opinion light weight for being "overly

restrictive" as compared to other objective medical evidence. 177 She opined Plaintiff

was unable to climb, balance, stoop, kneel, or crouch and was limited to lifting 5

pounds, sitting 4 hours total, but no more than 1-2 hours at a time, and walking less

than 100 feet. 178 This opinion is inconsistent with other treating physicians' opinions,

namely Dr. Patel, who specializes in pain management. This court finds that the ALJ

properly considered and gave Dr. Moutsatsos's medical opinion the appropriate weight

in rendering his decision.


       174
             Id. at 871.
       175
             0.1. 15-12 at 596.
       176
             0.1. 16-2 at 63.
       177
             0.1. 15-2 at 26.
       178
             0.1. 15-15 at 862-63.

                                              31
                            iii. Dr. Patel, Anesthesiology and Pain Management

       The ALJ accorded Dr. Patel's medical opinion great weight regarding Plaintiff's

ability to perform sedentary work, which Dr. Patel opined she could. There are two

opinions from Dr. Patel, one completed in November 2015, and the second in

November 2016, in which Dr. Patel stated Plaintiff could sit for two hours at a time, up

to 4.5 hours total, and stand for up to thirty minutes at a time, up to 1.5 hours total. The

opinion in November 2016 shows improvement in Plaintiff's work-related capabilities.

The ALJ rejected that Plaintiff would miss up to two days of work per month, because

this finding was inconsistent with other medical evidence in the record. The court finds

that the ALJ gave Dr. Patel's opinion the proper consideration and weight in rendering

his decision.

                            iv. Edwin Buenaseda, Physical Therapist

       The ALJ gave no weight to Plaintiff's physical therapist assessment/opinion.

Plaintiff began seeing Edwin Buenaseda on January 24, 2017. She then visited him

again on January 26, 2017. Ten days later, after only treating Plaintiff twice, he

completed a physical abilities assessment, stating that she could not work at all. For

work postures/tolerances he concluded Plaintiff was unable to bend, turn, twist, kneel,

crawl, or climb. 179 He further determined she could occasionally sit, walk, squat, drive,

and stand, and could frequently perform repeated arm and wrists/hands motions, reach

above her shoulders, and operate foot controls. 180 The court finds the ALJ was properly
                -
within his discretion to reject Buenaseda's assessment and opinion.

       179
             Id. at 854.
       1ao   Id.

                                             32
                                v. Dr. Bose, M.D. (Neurosurgery)

       The ALJ afforded Dr. Bose's opinion great weight concerning Plaintiff's

sedentary RFC. The ALJ found no record support that Plaintiff would miss more than

four days of work per month. Plaintiff had four office visits with Dr. Bose from

November 2015 to January 2017, during which time she had the recommended back

surgery scheduled and completed in May 2017. 181 The court finds that the ALJ afforded

Dr. Bose's opinion the correct weight in his decision.

                        b.      State Agency Consults

       The ALJ considered the opinions of State Agency consultants Henry Scovern,

M.D., Josette Covington, M.D., Pedro Saez, Ph.D., and Byron Pack, Psy.D. 182 The ALJ

gave great weight to the opinions of Ors. Scovern and Pac. Although Dr. Scovern did

not meet with Plaintiff, he performed an initial evaluation after a review of the record. 183

He opined that Plaintiff could perform light work, occasionally balance, stoop, kneel,

crouch, and crawl, and reach overhead bilaterally. 184 Dr. Scovern noted that there were,

"no significant.deficits on physical examinations to warrant more restrictions than a light

residual functional capacity." 185 Dr. Pack also provided an assessment for the Agency

at the initial level, opining that Plaintiff could understand, retain, and carry out simple

instructions, and consistently and usually perform routine tasks on a sustained basis

with minimal (normal) supervision. 186 He found Plaintiff could also effectively cooperate

       181
             0.1. 15-2 at 43.
       182
             Id. at 23.
       183   Id.
       184   Id.
       18s   Id.
       18e   Id.

                                              33
with the public and coworkers in completing simple tasks and transactions. 187 The ALJ

gave this opinion great weight, stating that Plaintiff's memory is routinely intact and she

is able to sustain attention. 188 This opinion conflicts with that of Dr. Saez, who also

performed an assessment for the Agency, and found that Plaintiff had restrictions of

daily living, deterioration of personal habits, constriction of interests, was moderately

limited in relating to others, carrying out instructions, sustaining work performance, and

coping with the pressures of ordinary work. 189 The ALJ afforded Dr. Saez's opinion

some weight. 190 The court finds that the ALJ properly weighed the opinions of Ors.

Scovern, Pack and Saez.

       The ALJ gave Dr. Covington's opinion partial weight because she only examined

Plaintiff once, and the ALJ noted that there was no consideration given to Plaintiff's

neck and back problems in the assessment, which would prevent medium RFC work. 191

The court finds the ALJ afforded Dr. Covington's opinion the appropriate weight and

consideration.

                 2.     The ALJ's RFC Assessment

       Plaintiff alleges the ALJ failed to address that treating physicians' opinions

established greater limitations than found in the ALJ's RFC finding and the omission of

those demonstrated limitations. 192

       An RFC is an individual's ability to perform in a work setting despite impairments

       181   Id.
       188   Id.
       189   Id.
       190   Id.
       191   Id.
       192
             D.I. 18 at 2.

                                             34
and limitations. 193 In making this finding, the ALJ must consider all of the claimant's

impairments, including those that are non-severe. Although the ALJ may weigh the

credibility of the evidence, he must indicate the evidence which he rejects and his

reason(s) for discounting such evidence. 194

       In the current matter, the ALJ found Plaintiff is capable of performing sedentary

work as an addressing clerk, a document clerk, and a small parts assembler, and this

work does not require the performance of work-related activities precluded by her RFC.

The ALJ specifically found that plaintiff's treatment records to be generally consistent

with her medically determinable impairments, but inconsistent with her subjective

reports of disabling symptoms, which suggest that her symptoms are not as severe as

alleged. 195 The medical evidence failed to indicate that Plaintiff experiences symptoms

that cause work-related functional limitations beyond those stated in the RFC.

       Despite medication, Plaintiff has functional limitations due to degenerative joint

disease, degenerative disc disease, anxiety, and affective disorder. 196 The evidence,

however, shows that she retains the functional abilities to perform work at the sedentary

level with postural limitations. Additionally, the ALJ found, given Plaintiff's age,

education, work experience, and residual functional capacity, that she is capable of

making a successful adjustment to other work that exists in significant numbers in the

national economy. 197



       193
             20 C.F.R. § 404.1545.
       194
             Plummer,· 186 F.3d at 429.
       195
             D.I. 15-2 at 22.
       196
             Id. at 24.
       197
             Id. at 28.

                                               35
       The ALJ found that despite providing Plaintiff with every benefit of the doubt in

her favor, and crediting her testimony that was consistent with the medical evidence,

her allegations regarding functional limitations were unsupported by the record. 198 The

record lacks substantial evidence showing she is significantly limited, suggesting her

limitations are not as severe as reported. 199 This court finds after fully considering the

record, including medical opinion evidence and statements by Plaintiff, that the ALJ

properly concluded that her RFC adequately accounts for her present capacity.

       V.        CONCLUSION

       Therefore, Plaintiff's Motion for Summary Judgement (D.I. 17) is denied; and

Defendant's Motion for Summary Judgement (D.I. 19) is granted. An order consistent

with the findings in this Memorandum shall follow.



Date: July 24, 2019.                              /s/ Mary Pat Thynge
                                                  Chief U.S. Magistrate Judge




       198
             Id. at 25.
       199
             Id. at 22.

                                             36
